                                                                                              E-FILED
                                                            Tuesday, 17 December, 2019 05:10:27 PM
                                                                        Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

MARK A. BYRD,                                    )
                                                 )      Case No. 16-CV-1241
                                                 )
                      Plaintiff,                 )
                                                 )      The Honorable Colin Bruce
               v.                                )
                                                 )
                                                 )
DANIEL HOBART, ET AL.                            )      JURY TRIAL DEMANDED
                                                 )
                      Defendants.                )


                                   MOTION TO COMPEL

         NOW COMES Plaintiff Mark A. Byrd, by and through his undersigned counsel, and

moves this Court for an order compelling more complete answers to Plaintiff’s discovery

requests, and in support thereof states as follows:

                                    INTRODUCTION

         As the court is aware, this matter presents a conditions of confinement claim

involving allegations of insect and rodent infestation in the inmate kitchen at the Pontiac

Correctional Center. See Byrd v. Hobart, Seventh Circuit order, No. 17-3320, attached

hereto as Exhibit A, at p. 1.

      Plaintiff issued his first Request to Produce on October 23, 2019, and Defendants

responded on November 22, 2019. (See Production Response, attached hereto as Exhibit

B.)

      Plaintiff sent Defense Counsel a letter pursuant to Federal Rule of Procedure 37 on

November 25, suggesting deficiencies in Defendants’ Production response. (Exhibit C.)
   On that same day, the parties’ counsel engaged in a discussion by telephone to attempt

to resolve their differences. Plaintiff’s counsel followed up with a letter documenting their

discussion. (Exhibit D.)

   On December 16, in an effort to resolve their differences, the parties participated in a

discovery conference with the Honorable Magistrate Judge Eric I. Long. Unfortunately,

the conference was not successful.

                                       STANDARD

   The scope of discovery is defined by Federal Rule of Civil Procedure as follows:

           Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

   Fed. R. Civ. Proc. 26(b)(1).

   The key phrase in this definition—“relevant to the subject matter involved in the

pending action”—has been construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matter that could bear on, any issue that is or may be

in the case. Oppenheimer Fund, Inc v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman

v. Taylor, 329 U.S. 495, 501 (1947)). Discovery is not limited to issues raised by the

pleadings, for discovery itself is designed to help define and clarify the issues. Id.

                                       ARGUMENT

   Plaintiff submits that each of his requests is well within the scope of discovery as

defined by Rule 26 (b)(1) and the cases interpreting it. Plaintiff notes additionally that




                                              2
Defendant has failed to provide any evidence to establish how any of these requests would

be unduly burdensome.

                                      Issues in Dispute

    The primary issues requiring resolution are as follows: 1


    •   Timeline (applicable to multiple requests): Plaintiff requested documents from
        2010 to the present. Defendants assert that the relevant starting point is
        November 5, 2015, when Plaintiff began his 3-day stint working in the inmate
        kitchen. Plaintiff submits that, as declared by the Seventh Circuit, this is a
        conditions of confinement claim, and the relevant timeline for both liability and
        damages is far broader than Defendants’ preferred three-day period when Plaintiff
        was working in the inmate kitchen.

    •   Relevant areas of prison (applicable to multiple requests): Plaintiff contends
        that documents and other materials involving the entire prison is discoverable,
        while Defendants assert that only materials involving the inmate kitchen (and
        possibly surrounding areas) are discoverable.

    •   Request No. 4 : Communications, e-mails, ESI. Plaintiff requested
        communications involving one or more defendants relating to sanitation issues at
        Pontiac, using the following keywords: Any version (including but not limited to
        present, future, past tenses, singular and plural) of the following words: Infest,
        rodent, mice, cockroach, mouse, dropping, rat, insect, fecal, sanitation, dirt, clean,
        Byrd, Fallon. Plaintiff has since modified his request to eliminate the terms clean,
        dirty, Fallon, and sanitation. Thus, the requested terms are Infest, rodent,
        mice, cockroach, mouse, dropping, rat, insect, fecal, and Byrd.

           o Defendant’s Response: Defendant claims that the request is overly
             broad in scope and time, is cumulative, seeks the disclosure of information
             not relevant to any claims or defenses asserted in this litigation, and unduly
             burdensome. Defendants state further that “a search for electronically-
             stored information responsive to this request would involve a search of
             thousands of emails, phone records, mailings, etc. No such search has been
             conducted.” Defendants claim that “the burden and expense of locating the
             requested documents vastly outweighs the potential benefit of such
             information. The documents that could potentially be responsive to this
             request are numerous and not relevant to any claim or defense asserted in
             the present litigation, and is not proportional to the needs of this case
             pursuant to Rule 26.”


1Unless otherwise noted, quoted language is From Defendants’ Answer to Plaintiff’s First
Requests for Production, attached hereto as Exhibit B.
                                              3
           o During the parties’ Rule 37 conference, Defendants suggested a limiting
             factor such as pairing the requested keywords with “kitchen” or Dietary”.
             Plaintiff suggests that this limitation is unnecessarily limiting, and notes
             that Defendants have failed to provide any evidence of how many hits
             Plaintiff’s requested searches would generate, or any other evidence as to
             why the searches would be unduly burdensome.

    •   Request No. 6: Grievances and complaints by inmates and IDOC
        employees related to infestation. Plaintiff requested any and all grievances
        and complaints by inmates and/or staff involving sanitation and/or insect or
        rodent infestation issues at PCC, since 2010, including but not limited to the
        kitchens, storage facilities, and dining areas.

           o Defendants’ Response: Defendants claim that the request “is overly
             broad in scope and time, is cumulative, seeks the disclosure of information
             not relevant to any claims or defenses asserted in this litigation, and unduly
             burdensome. Plaintiff’s complaint was filed on June 29, 2016 and only
             alleges he worked in Pontiac’s inmate kitchen from November 15-17, 2015.
             Plaintiff is requesting information regarding nonparties and Plaintiff’s
             Motion for Class Action was denied on July 26, 2016. [d/e 7/26/2016].
             Plaintiff’s complaint is regarding the conditions of the inmate kitchen at
             Pontiac, not the entire facility.”

    •   Request No. 7: Grievances and complaints by specific inmates (who we
        know have filed grievances on the issue of infestation) related to
        infestation. 2 Plaintiff requested any and all grievances and complaints,
        including records relating to those grievances and/or complaints, filed by Mark
        Byrd, Jeremiah Fallon, Gregory Boatman, Bryain J. Young, Ommen Brown,
        Harvey Wright, Paul Smith, Raisheme Worlds, Art McCray, Stanley Miller,
        Michael Brent, Joe Sherrod, involving sanitation and/or infestation issues.

           o Defendants’ Response: Defendants claim this request “is overly broad
             in scope and time, is cumulative, seeks the disclosure of information not
             relevant to any claims or defenses asserted in this litigation, and unduly
             burdensome. Plaintiff’s complaint was filed on June 29, 2016 and only
             alleges he worked in Pontiac’s kitchen from November 15-17, 2015. Plaintiff
             is requesting information regarding nonparties; however, Plaintiff’s Motion
             for Class Action was denied on July 26, 2016. [d/e 7/26/2016]. None of the
             requested inmates, other than Mark Byrd, are parties to the current
             litigation. Without waiving those objections, Defendants directs Plaintiff to
             Plaintiff’s grievances that were previously disclosed as part of Defendants’



2
 Plaintiff has provided his copies of these grievances; this request seeks any additional
grievances or related documentation by the same inmates. This request seeks a subset
of Request No. 6.
                                             4
              Initial Disclosure, bates stamped as Byrd v. Hobart, et al. (16-1241) IDOC
              Document No.: 000029-000034.” 3

           o Plaintiff contends that evidence of complaints by others regarding the issue
             of infestation is directly relevant to the question of the existence, nature,
             and extent of such infestation, as well as notice to defendants, and would
             obviously assist Plaintiff in identifying witnesses. The request has nothing
             to do with any possible class action.

    •   Request No. 8: Materials relating to an alleged incident on September
        20, 2019, regarding an inmate named Jeremiah Fallon. Plaintiff has
        reason to believe that Mr. Fallon was involved in an altercation with a kitchen
        supervisor concerning the presence of mouse droppings in a cereal box, and
        believes further that this altercation was captured on videotape.

           o Defendants’ Response: Defendants claim that the request “is overly
             broad in scope and time, is cumulative, seeks the disclosure of information
             not relevant to any claims or defenses asserted in this litigation, and unduly
             burdensome. Plaintiff’s complaint was filed on June 29, 2016 and only
             alleges he worked in Pontiac’s inmate kitchen from November 15-17, 2015.
             Mr. Fallon is not party to this litigation and the incident in question
             occurred four years after Plaintiff worked in Pontiac’s inmate kitchen;
             therefore, it is not relevant to the case at hand.”

           o Plaintiff submits that this request, like the others, is well within the scope
             of discovery, and could provide concrete proof of Plaintiff’s allegations.
             Contrary to Defendants’ claim that it is “overly broad in scope and time,” it
             is extremely specific. Nor should there be any dispute that infestation-
             related events occurring as late as September of this year are absolutely
             relevant, let alone discoverable.




3
 During the parties’ Rule 37 conference, Defense counsel withdrew his objection that this
request is unduly burdensome.


                                             5
                                    Rule 26(b)(1) factors

    The factors enunciated in Rule 26(b)(1) that are relevant to this matter all favor

production of the requested materials with minimal if any limitations.

    To begin the analysis, it is necessary to take a step back and consider the first factor in

Rule 26(b)(1)’s criteria governing discovery disputes: the importance of the issues at

stake in the action. Plaintiff’s allegations here are serious, troubling, and well-

documented, with multiple signed statements by other inmates. If true, they have

profound implications for the health of the Pontiac community, including inmates and

staff as well. Plaintiff has alleged – and produced numerous corroborative statements

regarding – a significant infestation of the food prepared and consumed by hundreds of

inmates every day with insects, rodents, and rodent feces. These inmates interact every

every day with Pontiac staff members.

    In light of this factor, discovery requests aimed at exploring the existence, nature,

extent and duration of the conditions alleged go to the heart of the undisputedly serious

issues associated with the possibility of insect and rodent infestation.

    The third issue raised by Rule 26(b)(1) is the parties’ relative access to relevant

information. Obviously, this is a one-way street. With few exceptions, Defendants have

exclusive access to and control of the information requested. 4 While Defendants assert

objections to producing the requested materials, that does not stop them from reviewing

the materials themselves (or through their counsel), creating the potential for a serious

knowledge gap between the parties.          The only way to mitigate Plaintiff’s natural

disadvantage is to compel production of the requested materials.


4 One exception is third party vendors, such as exterminators, which Plaintiff has
subpoenaed wherever possible, and will continue to do so.
                                               6
    The fourth factor, the relative resources of the parties, obviously favors disclosure

and production as well. Plaintiff is an indigent inmate who is being represented on a pro

bono basis.   Defendants have access to institutional resources such as Information

Technology consultants (for the ESI being sought), experts, etc.

   The fifth factor is the importance of discovery in resolving the issues. To put it plainly,

discovery is the only way Plaintiff will have a chance to prove his case. Plaintiff and the

other inmates who would support his allegations will always start out at a drastic

disadvantage in any attempt to persuade a fact-finder of the veracity of his claims. These

are convicted criminals. Defendants’ denials, with nothing else, will have far more

persuasive power by virtue of the fact that defendants are public employees and are

presumably not convicted criminals. This is in addition to the burden of proof that any

plaintiff must meet. Thus, discovery is crucial to corroborate Plaintiff’s claims and give

him any chance of prevailing in this matter.

   The sixth factor – whether the burden or expense of the proposed discovery outweighs

its likely benefit – is immaterial at this point, as Defendants have failed to provide any

evidence at all to support their claim of undue burden.

   For the foregoing reasons, Plaintiff Mark A. Byrd respectfully requests that this Court

enter an order compelling Defendants to comply fully and completely with Plaintiff’s

Production Requests by a reasonable date.

                                           Respectfully submitted,

                                           /s/ Jordan Marsh

                                           LAW OFFICE OF JORDAN MARSH
                                           55 East Monroe Street, Suite 3800
                                           Chicago, IL 60603
                                           (312) 598-2828
                                           jordan@jmarshlaw.com

                                               7
                             CERTIFICATE OF SERVICE

      I, Jordan Marsh, an attorney, hereby certify that on December 17, 2019, I

electronically filed the above document with the Court’s CM/ECF system, which

simultaneously sent an electronic copy of the same to all counsel of record.



                                         /s/ Jordan Marsh




                                            8
                                      Byrd v. Hobart (7th Cir., 2019)




 MARK A. BYRD, Plaintiff-Appellant,                       food. We therefore vacate the judgment and
               v.                                         remand to the district court for further
 DANIEL HOBART, et al., Defendants-                       proceedings.
           Appellees.
                                                               In November 2015, Byrd was assigned to
                 No. 17-3320                              work in the inmate kitchen. According to
                                                          Byrd, the kitchen was filthy: he saw
United States Court of Appeals For the                    cockroaches "everywhere," including on
           Seventh Circuit                                serving     trays;   milk    cartons     were
                                                          contaminated with mice droppings and urine;
         Submitted March 5, 2019*                         pieces of the floor were missing; the
             March 6, 2019                                dishwasher did not seem to be working
                                                          properly; and workers were given dirty
NONPRECEDENTIAL             DISPOSITION                   smocks to wear. Concerned about the safety
To be cited only in accordance with Fed. R.               of eating food prepared in this kitchen, Byrd
App. P. 32.1                                              filed several grievances complaining about
                                                          these conditions. The day after Byrd began
Before MICHAEL S. KANNE, Circuit Judge
                                                          working in the kitchen, a staff member
ILANA DIAMOND ROVNER, Circuit Judge
                                                          submitted     a    work   order    requesting
DAVID F. HAMILTON, Circuit Judge
                                                          extermination services to address the
                                                          cockroach infestation. The record does not
Appeal from the United States District Court
                                                          reveal whether this work order led to a visit
for the Central District of Illinois.
                                                          from the exterminator, but if it did, the
                                                          treatment was ineffective; the problem
No. 16-cv-1241
                                                          persisted. Byrd refused to report for his
Sara Darrow, Judge.                                       fourth day of work and has not worked in the
                                                          kitchen since.
ORDER
                                                               Byrd filed this suit against the Pontiac
     While working in the kitchen at Pontiac              dietary manager and eight dietary supervisors
Correctional Center, Illinois inmate Mark                 alleging that each was deliberately indifferent
Byrd observed a cockroach infestation, mice               to the kitchen's unsanitary conditions. He
droppings on milk cartons, and other                      also sought an order that would prohibit
unsanitary conditions. Byrd sued several                  prison officials from serving meals from the
prison officials, alleging that these conditions          kitchen until the mice and roaches had been
constituted cruel and unusual punishment in               exterminated. An injunction, Byrd said,
violation of the Eighth Amendment. The                    would "protect [him] from further being
district court entered summary judgment in                subjected to the substantial risk of harm by
the officials' favor, reasoning that Byrd had             the spreading of diseases through the
failed    to    show     that    the    allegedly         contamination of mice feces." As he put it,
unconstitutional conditions caused him any                just "knowing that mice feces and roaches had
actual                                                    contaminated your food ... makes you wonder
                                                          when you will become sick."
Page 2
                                                               Byrd and the defendants filed cross-
injury. However, the record reveals a genuine             motions for summary judgment. In his
issue of material fact as to whether the                  response to the defendants' motion, Byrd
defendants were deliberately indifference to a            acknowledged that he "has not claimed he
risk of future injury caused by contaminated              suffered any medical injury." Rather, he
                                                    -1-


                                                                                               Exhibit A
                                     Byrd v. Hobart (7th Cir., 2019)




argued, the defendants violated his Eighth               required to survive summary judgment in a
Amendment rights by their deliberate                     conditions of confinement claim," but
indifference to conditions that pose a                   ultimately disavowed those cases as
substantial risk of harm, which exists daily             inconsistent with circuit precedent.
"from just eating out of the inmate kitchen."
Byrd submitted declarations from ten inmate                   On appeal, Byrd challenges the district
workers as evidence of the kitchen's                     court's entry of summary judgment for the
unsanitary conditions. One inmate described              defendants, a decision that we review de
seeing rat droppings "on the majority of the             novo, construing all facts and reasonable
food" and cockroaches "crawling [through]                inferences in favor of Byrd. See Clarendon
the bread" after rats chewed holes in the                Nat'l. Ins. Co. v. Medina, 645 F.3d 928, 933
storage bags. Several others stated that they            (7th Cir. 2011). We agree with the district
too saw mouse droppings on food—                         court that "genuine disputes of fact exist as to
sometimes as often as "every day"—and that               most of the material issues," including
they routinely observed mice in the food bins.           whether the defendants "possessed the
One inmate noted that "certain foods (e.g.,              knowledge required to hold them liable on
breads, cookies, inmate food trays) hav[e]               Byrd's claim," and whether they took
dead roaches in them," and that the                      reasonable steps to address the conditions.
dishwasher does not reach a high enough                  See Wilson v. Seiter, 501 U.S. 294, 303 (1991)
temperature to                                           (applying deliberate-indifference standard to
                                                         conditions-of-confinement      claims    under
Page 3                                                   Eighth Amendment). We thus focus on
                                                         whether Byrd offered sufficient proof that
kill the bacteria on pots and pans. Byrd                 these conditions, viewed objectively, violate
attached a letter from the Center for Disease            "contemporary standards of decency."
Control and Prevention listing diseases                  Helling v. McKinney, 509 U.S. 25, 36 (1993).
transmitted by rodents and an article from an            In the context of this case, contemporary
epidemiology      journal    discussing   the            standards require that officials "provide
dissemination of bacteria by cockroaches.                inmates with 'nutritionally adequate food that
                                                         is prepared and served under conditions
     The district court granted the defendants'          [that] do not present an immediate danger to
motion for summary judgment and denied                   the health and well-being of the inmates who
Byrd's, reasoning that Byrd's failure to show            consume it.'" Smith v. Dart, 803 F.3d 304,
that he suffered "an actual injury or harm"              312 (7th Cir. 2015) (quoting French v. Owens,
defeated his claim. The court understood                 777 F.2d 1250, 1255 (7th Cir. 1985)).
Byrd's claim to be based not on a physical
injury (since he conceded he had none) but on                 Byrd first argues that the defendants
"[1] the fear or the psychological trauma that           were not entitled to summary judgment
he allegedly suffered or [2] the potential harm          "strictly because [he] suffered no physical
that he has sustained as a result of being               injury," because an inmate can recover for
exposed to the conditions." Regarding the                purely psychological harm under the Eighth
first theory, the court concluded that "his fear         Amendment. Byrd is correct about the law.
is not enough" in light of circuit precedent             The Prison Litigation Reform Act requires a
and "the Prison Litigation Reform Act's                  prisoner to prove physical injury to recover
requirement that there must be a physical                compensatory damages for emotional harm.
injury in order for a prisoner to recover for an         See Calhoun v. Detella, 319 F.3d 936, 940
emotional injury." As for the second theory,
the court acknowledged that it had found                 Page 4
cases holding that "an injury or harm is not
                                                   -2-
                                     Byrd v. Hobart (7th Cir., 2019)




(7th Cir. 2003) (discussing 42 U.S.C. §                       Reviewing the record de novo and
1997e(e)). But an inmate may still obtain                drawing all reasonable inferences in Byrd's
injunctive relief, nominal damages, and                  favor, we conclude that Byrd has presented
punitive damages based on psychological                  sufficient evidence to meet this standard.
harm alone. See id. at 940-42. Nevertheless,             Unlike in other pest-infestation cases where
Byrd's first argument is largely irrelevant;             we have found an inmate's allegations
although Byrd hints at some psychological                insufficient even to state a claim, see, e.g.,
injury in his motion for injunctive relief, he           Smith v. Dart, 803 F.3d at 312, Byrd attested
elsewhere admits that the unsanitary                     to
conditions have yet to cause him harm of any
kind. And the record is devoid of evidence of            Page 5
psychological harm.
                                                         an extensive, persistent infestation and
     Byrd also contends that, contrary to the            furnished other evidence of the same. He
district court's ruling, prison officials may be         submitted declarations from ten inmate
liable for creating an increased risk of future          workers detailing the nature, severity, and
injury even without proof of present harm.               duration of the infestations, among other
The defendants argue that Byrd waived this               unsanitary conditions. The record shows that
argument on appeal by raising it for the first           the kitchen is consistently overrun with mice
time in his reply brief. But we construe pro se          and cockroaches—which sometimes get on
appellate briefs liberally. See Parker v. Four           and into food that is then served to inmates—
Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th             and that extermination services have not
Cir. 2017). This issue was fully briefed in the          resolved the problem. Further, chunks of the
district court and Byrd sufficiently flagged it          floor are missing, and the functionality of the
in his opening brief1—plus, the defendants               dishwasher is questionable. This court has
sufficiently discerned the argument to                   found similar kitchen conditions to be
respond to it—so we will address it.                     "grossly inadequate" under the Eighth
                                                         Amendment. French, 777 F.2d at 1255 (prison
     Byrd is, again, correct about the law.              kitchen was "infested with mice and roaches";
"That the Eighth Amendment protects against              floor was "uncleanable due to ... missing tile";
future harm to inmates is not a novel                    cookware was covered with "uncleanable
proposition." Helling, 509 U.S. at 33. We                grime").
have repeatedly acknowledged that the Eighth
Amendment protects prisoners from "an                         As evidence that these unsanitary
official's deliberate indifference to conditions         conditions present an increased risk of injury,
posing an unreasonable risk of serious                   Byrd submitted a letter from the Center for
damage to the prisoner's future health."                 Disease Control and Prevention describing
Henderson v. Sheahan, 196 F.3d 839, 846-47               the myriad diseases transmitted by rodents
(7th Cir. 1999); see also Thomas v. Illinois,            and an article from a medical journal
697 F.3d 612, 614 (7th Cir. 2012); Smith v.              discussing the role of cockroaches in
Peters, 631 F.3d 418, 421 (7th Cir. 2011). To            disseminating bacteria. Citing these same
withstand summary judgment on this type of               sources, we have previously acknowledged
claim, an inmate must "show 'to a degree of              that "cockroaches can transmit bacteria that
reasonable medical certainty' that he actually           aggravate asthma and cause other disease,
faced an increased risk of injury." Gray v.              and that inhaling microscopic particles of
Hardy, 826 F.3d 1000, 1007 (7th Cir. 2016)               saliva, droppings, or urine from mice infected
(quoting Henderson, 196 F.3d at 851).                    with hantavirus can infect a person with
                                                         potentially fatal [disease]." Thomas, 697 F.3d
                                                         at 615 (internal citations omitted).
                                                   -3-
                                     Byrd v. Hobart (7th Cir., 2019)




     The defendants argue that Byrd has not              judge's apparent assumption that creation of
presented sufficient evidence because "no                a mere hazard to health, as opposed to an
harm ever materialized from the conditions ...           actual impairment of health, can never be a
over the course of the 15 years that he                  harm sufficient to support an Eighth
consumed food made in the Pontiac inmate                 Amendment violation." 697 F.3d at 614.
kitchen." But the defendants misconstrue the
nature of the claim. The focus is on the                 --------
increased risk of future injury—here, a
foodborne illness or worse—so the fact that
no harm has yet materialized does not defeat
it. And in this case, where inmates have
observed mice droppings, mice, and
cockroaches literally in and on the food, a
reasonable jury could conclude that the risk
of harm to Byrd (who eats this food daily) is
both substantial and obvious.

     Because Byrd presented sufficient
evidence for a reasonable jury to find in his
favor on his Eighth Amendment claim, we
VACATE the district court's judgment and
REMAND for further proceedings consistent
with this order. Given the complexities of this
case and the need for expert medical evidence
to resolve Byrd's claims, we urge the district
court to seriously consider recruiting counsel
to assist him. See Pruitt v. Mote, 503 F.3d
647, 655-56 (7th Cir. 2007) (en banc). Byrd
asks us to reassign this case to a different
district judge on remand, but we see no
reason to do so.

--------

Footnotes:

     *. We have agreed to decide this case
without oral argument because the briefs and
record adequately present the facts and legal
arguments, and oral argument would not
significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).

      Byrd cites Thomas v. Illinois, 697 F.3d
     1.

612 (7th Cir. 2012) for the proposition that
"a[n] injury need not be shown to recover
damages." The suit in Thomas was dismissed
on sovereign-immunity grounds, but the
panel wrote at length "to correct the [district]

                                                   -4-
                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

MARK BYRD,                                            )
                                                      )
                              Plaintiff,              )
                                                      )
                       v.                             )       Case No: 16-CV-1241
                                                      )
                                                      )        Honorable Colin S. Bruce
                                                      )
                                                      )
DANIEL HOBART, et al.,                                )
                                                      )
                              Defendants.             )

 DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION

       Defendants, Daniel Hobart, John Klein, Dale Stokes, Mike Anderson, Henry Neu, Dion

Sullivan, Brenda Schott, and Steve Harbarger, by and through their attorney, Kwame Raoul,

Attorney General for Illinois, in response to Plaintiff’s Request for Discovery states as follows:

 1)      Any and all orders, memoranda, directives, communications, handbook sections, and/or
         other printed materials relative to sanitation at all IDOC facilities, including any such
         items specific to the Pontiac Correctional Center (hereinafter “PCC”). This request
         includes but is not limited to said items as they relate to inmate kitchens and cafeterias.

         Objection: This request is overly broad in scope and time, is cumulative, seeks the
         disclosure of information not relevant to any claims or defenses asserted in this
         litigation, vague, and unduly burdensome. Plaintiff’s complaint was filed on June
         29, 2016 and only alleges that he worked in Pontiac’s inmate kitchen from
         November 15-17, 2015. Without waiving said objections, Defendants produce
         administrative directives, bates stamped as Byrd v. Hobart, et al. (16-1241) IDOC
         Document No.: 000035-000076.

 2)      Any and all reports, notes, logs, communications, and/or other documents relating to
         any inspections – by any entity – of the PCC from 2010 to present. This request includes
         safety and sanitation reports

         Objection: This request is overly broad in scope and time, is cumulative, seeks the
         disclosure of information not relevant to any claims or defenses asserted in this
         litigation, vague and unduly burdensome. Plaintiff’s complaint was filed on June
         29, 2016 and only alleges he worked in Pontiac’s inmate kitchen from November




                                                                                        Exhibit B
     15-17, 2015. Without waiving said objections, Defendants produce safety and
     sanitation reports from November 2015 through November 2019, bates stamped
     as Byrd v. Hobart, et al. (16-1241) IDOC Document No.: 000077-001641.

3)   Any and all records relating to service calls by exterminator services to the PCC Center
     inmate kitchen(s) from 2010 to present. This request includes but is not limited to
     invoices, records of requests for service, as well as records of service and results of any
     inspections. This request includes records relating to internal as well as external service
     providers or personnel.

     Objection: This request is overly broad in scope and time, is cumulative, seeks the
     disclosure of information not relevant to any claims or defenses asserted in this
     litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016
     and only alleges he worked in Pontiac’s inmate kitchen from November 15-17,
     2015. Without waiving said objections, Plaintiff produces extermination invoices
     from November 2015 through September 2019, bates stamped as Byrd v. Hobart,
     et al. (16-1241) IDOC Document No.: 001642-001683.

4)   Any and all records of communications involving one or more defendants relating to
     sanitation issues at the PCC from 2010 to present. This request includes notes,
     memoranda, e-mails, text messages, faxes, phone logs, etc. Keywords: Any version
     (including but not limited to present, future, past tenses, singular and plural) of the
     following words: Infest, rodent, mice, cockroach, mouse, dropping, rat, insect, fecal,
     sanitation, dirt, clean, Byrd, Fallon.

     Objection: This request is overly broad in scope and time, is cumulative, seeks
     the disclosure of information not relevant to any claims or defenses asserted in this
     litigation, and unduly burdensome. A search for electronically-stored information
     responsive to this request would involve a search of thousands of emails, phone
     records, mailings, etc. No such search has been conducted. Furthermore,
     Defendants object on the basis that the burden and expense of locating the
     requested documents vastly outweighs the potential benefit of such information.
     The documents that could potentially be responsive to this request are numerous
     and not relevant to any claim or defense asserted in the present litigation, and is
     not proportional to the needs of this case pursuant to Rule 26.

5)   Any and all documents – including but not limited to communications – relating to the
     design and construction of new a new kitchen and other facilities at the Pontiac
     Correctional Center (hereinafter “PCC”), including but not limited to all documents
     relating to the decision to construct the new facilities.

     Objection: This request is overly broad in scope and time, is cumulative, seeks
     the disclosure of information not relevant to any claims or defenses asserted in this
     litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016
     and only alleges he worked in Pontiac’s inmate kitchen from November 15-17,
     2015. In addition, allowing inmates access to documents detailing specifics of
     prison design threatens the safety of inmates and staff and security of the
     institution.

6)   Any and all grievances and complaints by inmates and/or staff involving sanitation and/or
     insect or rodent infestation issues at PCC, since 2010, including but not limited to the
     kitchens, storage facilities, and dining areas.

     Objection: This request is overly broad in scope and time, is cumulative, seeks the
     disclosure of information not relevant to any claims or defenses asserted in this
     litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016
     and only alleges he worked in Pontiac’s inmate kitchen from November 15-17,
     2015. Plaintiff is requesting information regarding nonparties and Plaintiff’s
     Motion for Class Action was denied on July 26, 2016. [d/e 7/26/2016]. Plaintiff’s
     complaint is regarding the conditions of the inmate kitchen at Pontiac, not the
     entire facility.

7)   Any and all grievances and complaints, including records relating to those grievances
     and/or complaints, filed by Mark Byrd, Jeremiah Fallon, Gregory Boatman, Bryain J.
     Young, Ommen Brown, Harvey Wright, Paul Smith, Raisheme Worlds, Art McCray,
     Stanley Miller, Michael Brent, Joe Sherrod, involving sanitation and/or infestation
     issues.

     Objection: This request is overly broad in scope and time, is cumulative, seeks the
     disclosure of information not relevant to any claims or defenses asserted in this
     litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016
     and only alleges he worked in Pontiac’s kitchen from November 15-17, 2015.
     Plaintiff is requesting information regarding nonparties; however, Plaintiff’s
     Motion for Class Action was denied on July 26, 2016. [d/e 7/26/2016]. None of the
     requested inmates, other than Mark Byrd, are parties to the current litigation.
     Without waiving those objections, Defendants directs Plaintiff to Plaintiff’s
     grievances that were previously disclosed as part of Defendants’ Initial Disclosure,
     bates stamped as Byrd v. Hobart, et al. (16-1241) IDOC Document No.: 000029-
     000034.

     8) Any and all documents, records, incident reports, other types of reports,
     grievances, complaints, witness statements, notes, communications (including
     memoranda, e-mails, text messages, correspondence, etc.), and video and audio footage,
     regarding an incident that occurred on or around September 20, 2019, at or near the
     inmate kitchen, involving inmate Jeremiah Fallon. For purposes of this request,
     “Communications” includes but is not limited to communications to or from any
     member of the IDOC or PCC Internal Affairs Division, any member of the PCC
     Warden’s office, inmate Jeremiah Fallon, and an IDOC employee named Wessel (on
     information and belief Jon Wessel).

     Objection: This request is overly broad in scope and time, is cumulative, seeks the
     disclosure of information not relevant to any claims or defenses asserted in this
litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016
and only alleges he worked in Pontiac’s inmate kitchen from November 15-17,
2015. Mr. Fallon is not party to this litigation and the incident in question occurred
four years after Plaintiff worked in Pontiac’s inmate kitchen; therefore, it is not
relevant to the case at hand.

9) Any and all documents, records, and/or reports that relate in any way to the
destruction, recycling, or any other action regarding any item requested in this request
for production that is no longer in existence or accessible to Defendants.

Defendants are not aware of any requested documents that have been destroyed.
Defendants reserve the right to supplement their response.

10) Any and all policies and/or guidelines related to the retention periods of
documents and records in the custody and/or possession of the Department.

Objection: This request is overly broad in scope and time. Notwithstanding,
Defendants produce the relevant administrative directive, bates stamped as Byrd v.
Hobart, et al. (16-1241) IDOC Document No.: 001684-001686.

11)   Organizational/chain of command chart for the PCC.

Defendants produce Pontiac Organizational Chart, bates stamped as Byrd v.
Hobart, et al. (16-1241) IDOC Document No.: 001687.

12) Any and all documents and other items that were consulted or otherwise used to
answer Plaintiff’s First Set of Interrogatories.

Defendants will produce documents utilized in answering Plaintiff’s First Set of
Interrogatories with Defendants’ Answer to Plaintiff’s First Set of Interrogatories.

13) Any and all documents, records, and communications regarding any protest or
complaint (formal or informal, written or oral) by IDOC employees or their union
regarding sanitary conditions in the inmate kitchen;

Objection: This request is overly broad in scope and time, is cumulative, seeks the
disclosure of information not relevant to any claims or defenses asserted in this
litigation, and unduly burdensome. Without waiving said objections, Defendants
do not have any responsive documents. Defendants reserve the right to supplement
their response.

14) Any and all records, reports, communications, or other documents reflecting or
suggesting any awareness by any named defendant of infestation and/or sanitation
issues in the PCC;
       Objection: This request is overly broad in scope and time, is cumulative, seeks the
       disclosure of information not relevant to any claims or defenses asserted in this
       litigation, and unduly burdensome. Without waiving said objections, Defendants
       have provided responsive safety and sanitation records and extermination
       regarding the condition of Pontiac’s inmate kitchen pursuant to Requests 2 and 3.

       15) Any and all documents reflecting complaints by IDOC employees regarding
       sanitation and/or infestation issues at the PCC since 2010.

       Objection: This request is overly broad in scope and time, is cumulative, seeks the
       disclosure of information not relevant to any claims or defenses asserted in this
       litigation, and unduly burdensome as it requests. Plaintiff’s claims pertain to solely
       to the Pontiac kitchen, not the facility as a whole. Without waiving said objections,
       Defendants refer Plaintiff to their response to Request 13.




 Dated: November 22, 2019                   Respectfully submitted,

Kwame Raoul
Attorney General                            By:    s/ John M. Catalano, Jr.
State of Illinois                                  John M. Catalano, Jr.
Counsel for Defendants                             Assistant Attorney General
                                                   Office of the Illinois Attorney General
                                                   100 W. Randolph Street
                                                   13th Floor
                                                   Chicago, Illinois 60601
                                                   Phone: (312) 814-3149
                                                   E-Mail: jcatalano@atg.state.il.us
LAW OFFICE OF JORDAN MARSH, LLC                                                     (312) 401-5510
                                                                                55 East Monroe Street
                                                                                   Suite Number 3800
                                                                                    Chicago, IL 60603
                                                                               jordan@jmarshlaw.com




November 25, 2019




VIA Electronic Mail
John M. Catalano, Jr.
Assistant Attorney General
Office of the Illinois Attorney General
100 West Randolph Street - 13th Floor
Chicago, Illinois 60601
JCatalano@atg.state.il.us

                                          Byrd v. Hobart
                                          16 CV 1241

Dear Counsel:

   I am writing pursuant to FRCP 37(a)(1) with respect to Defendant’s response Plaintiff’s First
Requests For Production. I believe your production is deficient in the following ways, and I look
forward to setting up a time to discuss the issues raised below:

    REQUEST NO. 1
    1) Requests Any and all orders, memoranda, directives, communications, handbook sections,
and/or other printed materials relative to sanitation at all IDOC facilities, including any such
items specific to the Pontiac Correctional Center (hereinafter “PCC”). This request includes but
is not limited to said items as they relate to inmate kitchens and cafeterias.

    Defendants responded by objecting on the grounds that “[t]his request is overly broad in
scope and time, is cumulative, seeks the disclosure of information not relevant to any claims or
defenses asserted in this litigation, vague, and unduly burdensome. Plaintiff’s complaint was
filed on June 29, 2016 and only alleges that he worked in Pontiac’s inmate kitchen from
November 15-17, 2015.”

   Defendants cited this objection in response to requests 1-3, and 5-8. The objection seems to
be animated by the inaccurate presumption that the scope of Plaintiff’s claim is the three days
he worked in the inmate kitchen. As the Seventh Circuit pointed out when discussing the harm
he is alleging, “the risk of harm to Byrd (who eats this food daily) is both substantial and
obvious.” Byrd v. Hobart, (7th Cir. 2019), at p. 4. Even the Defendants agree that the scope of
Plaintiff’s damages exceeds the three days he spent in the kitchen. “The defendants argue that
‘no harm ever materialized from the conditions...over the course of the 15 years that he has
                                               1

                                                                                  Exhibit C
consumed food made in the Pontiac kitchen.’” Id. Moreover, documentation of infestation issues
before November 2015 is still discoverable, and relevant to establish the extent of the infestation
issues and notice to the defendants.

   Thus, any objection based on the limited timeframe of November 15-17, 2015, is meritless,
and I would ask you to reconsider any such objections.

    REQUEST NO. 2
    2) Requests Any and all reports, notes, logs, communications, and/or other documents
relating to any inspections – by any entity – of the PCC from 2010 to present. This request
includes safety and sanitation reports.

    Defendants responded by producing Safety and Sanitation reports from November 2015
through September 2019, Bates 77-1641. While I appreciate the production, the request goes
further than that. It specifically refers to “any inspections – by any entity – of the PCC from
2010 through the present. As an initial matter, I reiterate my request fro documents from 2010
to the present. Secondly, I have reason to believe that other entities inspected the PCC in
addition to the regular safety and sanitation inspections. This includes, but is not limited to, the
World Health Organization. I renew my request for documentation of any and all inspections of
the PCC from 2010 to the present.

   REQUEST NO.3
   3) Requested any and all records relating to service calls by exterminator services to the PCC
Center inmate kitchen(s) from 2010 to present. This request includes but is not limited to
invoices, records of requests for service, as well as records of service and results of any
inspections. This request includes records relating to internal as well as external service
providers or personnel.

    Defendants responded by producing extermination invoices from November 2015 through
September 2019, bates stamped 1642-1683. The request included not only invoices, but records
of service and records of request for service, including the results of any inspections. I reiterate
that the timeframe you have unilaterally chosen is too narrow, and I renew my request for
records from 2010 to present. I also request that Defendants provide records of service calls and
other documentation, rather than simply invoices.

    REQUEST NO.4
    4) Requested any and all records of communications involving one or more defendants
relating to sanitation issues at the PCC from 2010 to present. This request includes notes,
memoranda, e-mails, text messages, faxes, phone logs, etc. Keywords: Any version (including
but not limited to present, future, past tenses, singular and plural) of the following words: Infest,
rodent, mice, cockroach, mouse, dropping, rat, insect, fecal, sanitation, dirt, clean, Byrd, Fallon.

    Defendants flatly refused the request, stating that the request is overly broad in scope and
time, is cumulative, seeks the disclosure of information not relevant to any claims or defenses
asserted in this litigation, and unduly burdensome. A search for electronically-stored
information responsive to this request would involve a search of thousands of emails, phone
records, mailings, etc. No such search has been conducted. Furthermore, Defendants object on
                                                 2
the basis that the burden and expense of locating the requested documents vastly outweighs the
potential benefit of such information. The documents that could potentially be responsive to this
request are numerous and not relevant to any claim or defense asserted in the present litigation,
and is not proportional to the needs of this case pursuant to Rule 26.

   I’m asking you to reconsider your objection, which does not include a good-faith basis for
your stated belief that the request is unduly burdensome. You admit that Defendants conducted
no search, and you fail to articulate any factual basis for your claim that such a search would be
unduly burdensome or expensive. Under Rule 26(b)(2)(B), it is the Defendants’ burden to
demonstrate that the requested information is not reasonably accessible because of undue
burden or cost. We provided imited keywords and limited individuals. Please reconsider your
objection,a nd provide the requested information.

   REQUEST NO.5
   5) Requests any and all documents – including but not limited to communications – relating
to the design and construction of new a new kitchen and other facilities at the Pontiac
Correctional Center (hereinafter “PCC”), including but not limited to all documents relating to
the decision to construct the new facilities.

     Defendants object, stating that the request is overly broad in scope and time, is cumulative,
seeks the disclosure of information not relevant to any claims or defenses asserted in this
litigation, and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016 and only
alleges he worked in Pontiac’s inmate kitchen from November 15-17, 2015. In addition, allowing
inmates access to documents detailing specifics of prison design threatens the safety of inmates
and staff and security of the institution.

    Defendants’ blanket refusal to provide any of the requested documents is unreasonable.
There is nothing in any of your objections that would impede your ability to produce documents
relative to the decision to construct a new kitchen, including communications. Moreover, to the
extent that you claim “allowing inmates access to documents detailing specifics of prison design
threatens the safety of inmates and staff and security of the institution”, you can produce the
requested documents with an Attorneys’ Eyes Only status. I will represent to you that my client
would never see the designs, nor would I communicate anything about the designs to him. I
would have no objection to a protective order to that effect. Please reconsider your refusal to
provide any of the requested information or documents.

    REQUEST NO.6
    6) Requests copies of any and all grievances and complaints by inmates and/or staff involving
sanitation and/or insect or rodent infestation issues at PCC, since 2010, including but not limited
to the kitchens, storage facilities, and dining areas.

    Defendants object that the request “is overly broad in scope and time, is cumulative, seeks
the disclosure of information not relevant to any claims or defenses asserted in this litigation,
and unduly burdensome. Plaintiff’s complaint was filed on June 29, 2016 and only alleges he
worked in Pontiac’s inmate kitchen from November 15-17, 2015. Plaintiff is requesting
information regarding nonparties and Plaintiff’s Motion for Class Action was denied on July 26,


                                                3
2016. [d/e 7/26/2016]. Plaintiff’s complaint is regarding the conditions of the inmate kitchen at
Pontiac, not the entire facility.”

    This request has nothing to do with whether our case is a class action. The requested material
is relevant to the number and identity of inmates and staff who have complained about the
conditions central to Plaintiff’s cause of action. This, in turn, is relevant to 1) notice to
Defendants, and 2) the nature and extent of the conditions alleged. The request is also relevant
to the identity of potential witnesses to assist Plaintiff in proving his case. Please reconsider your
objection and provide the requested documents. With respect to your objection that the
complaint centers on the inmate kitchen rather than the entire facility, I think it is fairly obvious
that infestation issues in other areas of the facility would impact the kitchen. The information is
clearly discoverable. I ask that you reconsider your objection and comply with the request.

   REQUEST NO.7
   7) The same can be said about Request #7 as about #6. I incorporate the previous paragraph
with respect to #7.

    REQUEST NO.8
    8) Requests any and all documents, records, incident reports, other types of reports,
grievances, complaints, witness statements, notes, communications (including memoranda, e-
mails, text messages, correspondence, etc.), and video and audio footage, regarding an incident
that occurred on or around September 20, 2019, at or near the inmate kitchen, involving inmate
Jeremiah Fallon. For purposes of this request, “Communications” includes but is not limited to
communications to or from any member of the IDOC or PCC Internal Affairs Division, any
member of the PCC Warden’s office, inmate Jeremiah Fallon, and an IDOC employee named
Wessel (on information and belief Jon Wessel).

    Defendants objected and refused to comply with the request, stating that Mr. Fallon is not a
party to this litigation, and that the incident occurred four years after Plaintiff worked in the
kitchen. As stated above, the harm is continuing, and evidence that the conditions continued
well past 2015 is extremely relevant, both to the harm to Plaintiff, to the notice to defendants,
and to the nature and extent of the conditions alleged. Please provide the requested information.

   REQUEST NO.14
   14) Requests any and all records, reports, communications, or other documents reflecting or
suggesting any awareness by any named defendant of infestation and/or sanitation issues in the
PCC.

     Defendants objected, stating that the request is overly broad in scope and time, is cumulative,
seeks the disclosure of information not relevant to any claims or defenses asserted in this
litigation, and unduly burdensome.           Defendants provided safety and sanitation and
extermination records regarding the condition of Pontiac’s inmate kitchen pursuant to Requests
2 and 3.

   This response is not responsive to the request. The request asked for all documents reflecting
any awareness by any defendant of infestation issues at PCC. This is not only relevant, it is
central to our case. Please provide the requested information.
                                                  4
   REQUEST NO.15
   15) Requests any and all documents reflecting complaints by IDOC employees regarding
sanitation and/or infestation issues at the PCC since 2010.

   Defendants object that the request is overly broad in scope and time, is cumulative, seeks the
disclosure of information not relevant to any claims or defenses asserted in this litigation, and
unduly burdensome as it requests. Plaintiff’s claims pertain to solely to the Pontiac kitchen, not
the facility as a whole. Defendants refer Plaintiff to their response to Request 13.

   This is not responsive to the request. We are requesting any and all documents, whether they
be complaints, memoranda, e-mails, reports, or other documents that reflect complaints by
IDOC employees regarding the conditions alleged by Plaintiff. Please provide any and all
responsive documents.


   John, please contact me at your earliest convenience to discuss these matters. Thank you.


             Sincerely yours,



             Jordan Marsh
             Attorney




                                                5
LAW OFFICE OF JORDAN MARSH, LLC                                                       (312) 401-5510
                                                                                  55 East Monroe Street
                                                                                     Suite Number 3800
                                                                                      Chicago, IL 60603
                                                                                 jordan@jmarshlaw.com




November 25, 2019




VIA Electronic Mail
John M. Catalano, Jr.
Assistant Attorney General
Office of the Illinois Attorney General
100 West Randolph Street - 13th Floor
Chicago, Illinois 60601
JCatalano@atg.state.il.us

                                          Byrd v. Hobart
                                          16 CV 1241

Dear Counsel:

   Thanks for reaching out so quickly after I sent the FRCP 37 letter. I wanted to get this follow-
up letter drafted while our conversation was still fresh in my mind. Please let me know if you
disagree with any of the following characterizations regarding our discussion.

   With respect to the general issue of the timeline, you believe that the timeline should begin
on November 5, 2015, when Mr. Byrd began working in the kitchen. I believe that is far too
limiting. In fact, for purposes of discovery, the timeline should at a minimum begin 2-3 years
before that. I believe I’m entitled to information about the possible infestation of the kitchen
and the PCC in the years leading up to 2015. It is doubtful the problem began on the day Mr.
Byrd began working in the kitchen, and ended three days later, when he left the kitchen.

    Another somewhat global issue is whether discovery should be limited to the inmate kitchen,
or whether it should cover the entire prison. Your position is that it should be limited to the
kitchen. Yet the very nature of infestation of rodents and insects is that they move, so issues with
other areas of the prison would be relevant to infestation of the kitchen. This is especially true
for areas adjecent to the kitchen, but even areas further away are relevant because, as stated
previously, rodents and insects are constantly moving. Thus, evidence of infestation in one area
of the prison may make it more likely true that other areas also experienced infestation.

   Moreover, I understand that there have been infestation issues in food storage areas that may
not be in the kitchen proper, but certainly involve food and beverages the inmates consume. In
summary, artificially limiting the inquiry to the kitchen itself is unrealistic and would prevent
Mr. Byrd from evidence to which he is entitled under the rules of discovery.
                                                 1

                                                                                    Exhibit D
   Request # 2 (reports of inspections): You agreed to provide what you call “cleaning sheets”,
and you will inquire about aan inspection done by the World Health Organization.

   Request #3 (exterminator records): You indicated that the facility does not possess any
records except those you already provided, which were invoices.

    Request #4 (communications, e-mails, ESI): I agreed to limit my request by eliminating the
following terms: clean, dirty, Byrd, Fallon, sanitation. I would actually like to take back my
elimination of “Byrd” as a search term. In other words, I’d like “Byrd” to remain on the list.
That’s the one term you felt could reasonably be accommodated. You agreed to dig into the issue
to find out how many hits these terms got.

    Request #5 (new kitchen): I limited my request to documents, memoranda, communications
limited to the question of why the new kitchen was planned and built. No blueprints or anything
like that.

    Request #6 (grievances by inmates/staff related to infestation): You indicated that no
complaints were found by staff members. You’re taking the position that searching for
grievances by inmates is overly burdensome, and standing on that objection. You also believe
that complaints by other inmates are not relevant to this case. As I stated, one of the elements
we have to prove is the presence of infestation. It seems axiomatic that Mr. Byrd is entitled to
discover any and all complaints by anyone, including inmates, regarding the issue of infestation.

    Request #7 (grievances filed by 12 specific inmates): You agreed that production of these
records would not be unduly burdensome, but stand on your objection regarding relevance, and
claimed that we were requesting these materials for purposes of initiating a class action. I
explained that we already have their names and affidavits, and that we wouldn’t even need their
names anyway, because Mr. Byrd could serve as the lead plaintiff in any class action. In any
event, you’re standing on the relevamce objection. We obviously disagree.

    Request #8 (Jeremiah Fallon incident): You’re standing on your relevance objection. We
believe this is relevant to establish the existence of infestation, as well as the knowledge of
supervisors.

    Request #14 (documents reflecting awareness by Defendants of infestation): We agreed that
this request is largely duplicative of No. 4. You stand on your objections to #4.

   Request #15 (complaints by IDOC employees regarding infestation): Yous stated that after a
search, there were no such documents found.

   Plaintiff’s Second Production Request:

   Request #1 (Mr. Byrd’s medical file): You stated this should not be too difficult to obtain.
   Requests #2 and #3 (materials regarding photos and repair work done in inmate kitchen):
   I agreed to limit both requests to the last 90 days. You stated that you’ll look into the issue.


                                                 2
   request #4 (materials regarding any attempt to remediate infestation issues): You stated
you’ll look to see if there’s anything responsive that’s not duplicative of materials responsive to
other requests.

   Inspection and Photos of the prison:

   You stated that there’s a procedure for this type of activity, in which I walk through the prison
with an IDOC photographer, who photographs areas at my request, and shows me the photo at
the same time, then sends them afterwards. You’ll let me know if I need to file a motion.

   Defendants’ Interrogatory Responses:

   You indicated that you could get me Daniel Hobart’s Interrogatory responses within two
weeks. The others can come later, as they’ll mostly be adopting Mr. Hobart’s responses.

    John, thanks again for getting back to me so quickly on this. I look forward to receiving any
further information on outstanding topics discussed herein. In the meantime, I’ll begin drafting
a motion to address the areas where we know we’re at an impasse. I’d like to get written
discovery concluded by the end of January if possible.

    Have a good Thanksgiving.


              Sincerely yours,



              Jordan Marsh
              Attorney




                                                 3
